438 So. 2d 1295 (1983)
STATE of Louisiana, Plaintiff-Appellee,
v.
Frederick Douglas JOHNSON, Defendant-Appellant.
No. CR83-312.
Court of Appeal of Louisiana, Third Circuit.
October 12, 1983.
Alvin B. King, Lake Charles, for defendant-appellant.
Leonard K. Knapp, Jr., Dist. Atty., F. Wayne Frey, Asst. Dist. Atty., Lake Charles, for plaintiff-appellee.
Before STOKER, LABORDE and KNOLL, JJ.
LABORDE, Judge.
Defendant, Frederick Douglas Johnson, was charged with eight counts of forgery by bill of information. LSA-R.S. 14:72. After trial by a six member jury, the defendant was found guilty as charged on all counts and sentenced to serve nine years on each count. The court expressly directed that the sentences be served concurrently with each other. On appeal, defendant relies on five assignments of error for reversal of his convictions and sentences. We affirm.
In this case, neither the appellant nor the appellee filed briefs. For this reason the assignments of error designated by the defendant in the record are considered as abandoned. State v. Lemoine, 403 So. 2d 1230 (La.1981); State v. Dewey, 408 So. 2d 1255 (La.1982).
Under these circumstances the court's review is limited to a "mere inspection of the pleadings and proceedings" to determine if *1296 any patent errors are present. LSA-C. Cr.P. Art. 920(2).[1]
After a thorough review of the record, we find no patent errors.
For these reasons, the convictions and sentences are affirmed.
AFFIRMED.
NOTES
[1]  LSA-C.Cr.P. Art. 920.

Scope of Appellate of Review. The following matters and no others shall be considered on appeal:
(1) An error designated in the assignment of errors, and;
(2) An error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.